         Case 1:17-cr-00216-CKK Document 215 Filed 12/30/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :       CRIMINAL NO.: 17-216-01 (CKK)
                                              :
                v.                            :
                                              :
TIFFANY HENRY,                                :
                                              :
                        Defendant.            :
                                              :

            GOVERNMENT=S RESPONSE TO THE DEFENDANT’S NOTICE
                  OF REQUEST TO CORRECT THE RECORD

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby respectfully submits this Response to the Defendant’s Notice of Request to

Correct the Record [ECF Doc. 214].

       On December 27, 2019, the defense filed a Notice of Request to Correct the Record

contending that the government had made an inaccurate assertion to the Court during the hearing

on December 19, 2019, regarding whether the defendant had agreed, as part of the plea agreement,

not to seek a change in her release conditions.   The defendant further states that she did not make

that agreement with the government. As set forth below, the government does not agree with the

defendant’s contentions and the government did not make inaccurate assertions to the Court on

December 19, 2019.

       Plea negotiations in this case with current defense counsel have been ongoing for at least

eight months.        The plea negotiations have involved numerous telephone conversations,

discussions in person, and meetings between the parties.     During plea negotiations, the positions

of the parties changed several times on the same key issues that were disputed.         One of the

disputed issues was the defendant’s conditions of release pending sentencing.    The government’s

                                                  1
         Case 1:17-cr-00216-CKK Document 215 Filed 12/30/19 Page 2 of 5



initial position was that should the defendant plead guilty pursuant to a plea agreement, it would

request for the defendant to be remanded pending sentencing.         The defendant informed the

government that it would not accept a plea agreement with that condition.        Following several

reviews and changes by the government on this issue during plea negotiations, in June of 2019

during a telephone conversation the government informed defense counsel that the parties would

have to agree that the defendant’s release conditions would remain the same pending sentencing.

Also during that telephone conversation, the government informed the defense that no additional

authorization to change that provision would be granted and should the defendant not accept it, the

government would withdraw from plea negotiations.             While defense counsel was upset

government counsel recalls that he responded “okay.”

       Government counsel acknowledges that she forgot to make the change in the written draft

plea agreements to reflect the government’s final position on the defendant’s conditions of release.

We note that due to the numerous plea negotiation discussions and changes, the government

stopped trying to make changes to the proposed plea agreement because the parties’ positions on

certain disputed issues kept changing.     Indeed, those discussions included whether the plea

agreement would be pursuant to Rule 11 (c)(1)(B) or (c)(1)(C), the charges to which the defendant

would plead guilty, conditions of release pending sentencing, relevant conduct, applicable Specific

Offense Characteristics pursuant to U.S.S.G. § 2D1.1, applicable adjustments pursuant to U.S.S.G.

§ 3B1.1, the application of the Safety Valve provision, and forfeiture provisions.

       In court and just prior to the commencement of the hearing on December 9, 2019, the

defense informed the government that another issue had arisen and that the defendant wanted to

seek a change in her conditions of release. The government stated that they would need to discuss


                                                 2
           Case 1:17-cr-00216-CKK Document 215 Filed 12/30/19 Page 3 of 5



that issue.    During a long telephone conversation after that hearing, defense counsel informed the

government that the defense wanted to request during the plea hearing that the defendant’s release

conditions be modified to third party custody.         Government counsel informed defense counsel

that to do so during the plea hearing would be a breach of the plea agreement because the parties

had agreed that the defendant’s release conditions would remain the same pending sentencing.

Government counsel expressed concern that she anticipated that the government would revoke the

plea agreement and asked the defense to consider whether to ask during the plea hearing was worth

that potential risk.    Defense counsel then stated that he would think about it.   On December 12,

2019, during another telephone conversation with defense counsel he indicated that the defense

may file a motion to modify conditions of release prior to the scheduled plea hearing on December

19, 2019, because the plea agreement did not prohibit the filing of such a motion prior to the plea

hearing.      Government counsel agreed that the plea agreement did not preclude the filing of a

motion to modify conditions of release prior to the plea agreement hearing but expressed concern

over how it would be perceived by the government and whether the government would revoke the

plea agreement.        Government counsel informed defense counsel that she did not know what

position the government would take and would need to speak with her supervisor.

        In preparation for the plea hearing on December 19, 2019, the government had not made

changes to the proposed plea agreement to reflect the relevant conduct agreement that had been

reached.      Defense counsel also reminded the government to make changes to the provision

regarding the cocaine that the parties had agreed to.        When reviewing the plea agreement to

present it to a new supervisor to review, government counsel realized that she had never changed

the conditions of release section of the plea agreement.          Government counsel modified the


                                                   3
           Case 1:17-cr-00216-CKK Document 215 Filed 12/30/19 Page 4 of 5



language to the conditions of release section of the plea agreement to correspond with the

agreement of the parties from the June 2019 telephone discussion.        Additional changes were

made to the plea agreement due to changes in the government’s standard plea agreement language

that had occurred at the end of July 2019 but had not been made to the plea agreement for this

case.   The government informed the defense of those changes along with the clarifying language

added to the conditions of release section because those were the additions that the government

believed the defense had not yet agreed to because they had not been discussed.   The government

did not note the change in the conditions of release language to reflect the oral agreement of the

parties in June of 2019 because she believed that the defense was aware of that provision due to

the extensive telephone conversations about it in early December 2019.

        In court and prior to the commencement of the hearing on December 19, 2019, government

counsel handed defense counsel a copy of the plea agreement with the changes and also informed

him that government counsel had forgotten to change the language in the conditions of release

section.   The government’s representations at the hearing on December 19, 2019, were accurate.

Moreover, the plea agreement had a written expiration date of December 19, 2019, which

coincided with the scheduled plea agreement hearing.     At the time of that hearing government

counsel did not have authorization to extend the plea agreement termination date.     We note that

the defense makes much of the titles government counsel gave to the various drafts of the plea

agreement that she had saved.   Those titles are not reflective of the “finality” of each draft plea

agreement.




                                                4
         Case 1:17-cr-00216-CKK Document 215 Filed 12/30/19 Page 5 of 5



        The government is prepared to proceed with the plea agreement hearing on December 30,

2019.



                                           Respectfully submitted,

                                           JESSIE K. LIU
                                           United States Attorney
                                           D.C. Bar No. 472-845


                                    By:                      /s/
                                           Karla-Dee Clark
                                           D.C. Bar No. 435-782
                                           Assistant United States Attorney
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20001
                                           (202) 252-7740
                                           Karla-Dee.clark@usdoj.gov




                                              5
